Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 8, 2016

                                    No. 04-15-00644-CV

              Bret RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                     Appellants

                                              v.

                               TIDAL PETROLEUM, INC.,
                                       Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-07-00176-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

         On August 24, 2016, this court withdrew its May 11, 2016 opinion and judgment and
substituted a new opinion and judgment. A motion for rehearing or en banc reconsideration is
due on September 8, 2016. See TEX. R. APP. P. 49.1, 49.5, 49.7. A motion for extension of time
to file a motion for rehearing is due on September 23, 2016. See id. R. 49.8.
         On August 31, 2016, Appellee moved this court for a twenty-one-day extension of time
to file a motion for rehearing. Appellee’s motion is GRANTED. See id. Appellee’s motion for
rehearing is due on September 29, 2016.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court